Title: To Benjamin Franklin from Arthur Lee, 10 July 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir,
Paris July 10th. 1779
I had the honor of receiving your Letter of yesterday in which you inform me, that Messrs. Bayard, Chaumont, & Montieu were the Merchants you alluded to in your Letter to my Brother, & that you understood their terms were those proposed by Virginia.
The first of these Gentlemen, who never applied to me, I understand is a Bankrupt. The second you may remember declind an application made by us with Mr. King, similar to that by Mr. Lemaire, but to a much smaller amount.
Mr. Lemaire brought Mr. Montieu to my House, as one who had a Manufactory of Fusils. But he made no proposals that I remember at all conformable to those of the State of Virginia. Your Nephew however informs me, that he believes Mr. Montieu sent his Proposals to you in writing. If so I shall be much obligd to you for a Copy of them.
I have the honor to be with the greatest respect Sir Yr. most obedt. Humble Servt.
Arthur Lee
The Honble. B. Franklin
